Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Regarding Claim 1, Barlaskar discloses a method, by a processor, for crowd-sourced instability detection in a computing environment  (Barlaskar: [Col 9: Lines 55-60] : “ the filter module 270 detects same video candidates recommended by different recommendation modules and removes duplicate video candidates, as well as video candidates that have already been viewed by the target user.”); comprising:
collecting a plurality of recommendations from a plurality of crowd-sourced users associated with a social graph (Barlaskar: [Col 6: Lines 10-20] : “the machine learning module 220 trains a recommendation model for the social based recommendation module 235 for selecting videos from publicly available videos based on a social graph describing connections among users of the online system 100. ”); [[and]]
identifying and filtering those of the plurality of recommendations having a bias score exceeding a central tendency value threshold according to one or more corrective actions (Barlaskar: [Col 10 & 11: Lines 55-65 & 01-10] : “Based on the ranking scores of the video candidates, the ranking module 275 orders the video candidates, e.g., from the highest ranking score to the lowest ranking score, and selects a threshold number of video candidates, e.g. a top twenty video candidates, as the recommendations for the target user. The ranking module 275 presents the generated recommendations to the target user, e.g., displaying a thumbnail image of each recommended video and a universal resource locator (URL) of the recommended video on a display of the client device 130 of the target user.”);
assigning a weighted value to each one of a plurality of factors to determine the bias score relating to the plurality of recommendations (Barlaskar: [Col 11: Lines 30-40] : “Video candidates that remain after the filtration process are then assigned a ranking score that is generated by the ranking module 275 based on differently weighted features associated with the video candidates.”);

Barlaskar discloses the invention in general but fails to disclose executing machine learning logic to train and learn a crowd-sourced deviation opinion (CSDO) model to cluster each of the plurality of crowd-sourced users in the social graph, and identify, highlight, and filter at least a portion of metadata or data of those of the plurality of recommendations having the bias score exceeding the central tendency value threshold; 
executing the machine learning logic to learn and assign the bias score to a user profile for each of the plurality of crowd-sourced users; and
executing the machine learning logic to reject subsequent recommendations for each future request similar to the plurality of recommendations from those of the plurality of crowd-sourced users having the bias score exceeding the central tendency value threshold. 

Therefore claim 1-3, 5-6, 8-10, 12-13 & 15-19 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from John A. Griffiths (Reg. No. 57,654) on 03/30/2022.

The application has been amended as follows: 
1.	(Currently Amended)  A method, by a processor, for crowd-sourced instability detection in a computing environment, comprising:
collecting a plurality of recommendations from a plurality of crowd-sourced users associated with a social graph; [[and]]
identifying and filtering those of the plurality of recommendations having a bias score exceeding a central tendency value threshold according to one or more corrective actions;
assigning a weighted value to each one of a plurality of factors to determine the bias score relating to the plurality of recommendations;
executing machine learning logic to train and learn a crowd-sourced deviation opinion (CSDO) model to cluster each of the plurality of crowd-sourced users in the social graph, and identify, highlight, and filter at least a portion of metadata or data of those of the plurality of recommendations having the bias score exceeding the central tendency value threshold; 
executing the machine learning logic to learn and assign the bias score to a user profile for each of the plurality of crowd-sourced users; and
executing the machine learning logic to reject subsequent recommendations for each future request similar to the plurality of recommendations from those of the plurality of crowd-sourced users having the bias score exceeding the central tendency value threshold. 

2.	(Original)  The method of claim 1, further including generating the social graph of the plurality of crowd-sourced users.

3.	(Original)  The method of claim 1, further including assigning the bias score to each recommendation from each of the plurality of crowd-sourced users.

4.	(Cancelled)  

5.  	(Currently Amended)  The method of claim 1, further including learning and determining the central tendency value threshold according to [[a]] the CSDO model.

6.	(Currently Amended)  The method of claim 1, further including clustering each of the plurality of crowd-sourced users in the social graph of according to the CSDO model.

7	(Cancelled)  

8.	(Currently Amended)  A system for crowd-sourced instability detection in an Internet of Things (IoT) computing environment, comprising:
	
a processor; and
a memory storing executable instructions that when executed cause the processor to:
collect a plurality of recommendations from a plurality of crowd-sourced users associated with a social graph; [[and]]
identify and filter those of the plurality of recommendations having a bias score 
exceeding a central tendency value threshold according to one or more corrective actions;
assign a weighted value to each one of a plurality of factors to determine the 
bias score relating to the plurality of recommendations;
execute machine learning logic to train and learn a crowd-sourced deviation 
opinion (CSDO) model to cluster each of the plurality of crowd-sourced users in the social graph, and identify, highlight, and filter at least a portion of metadata or data of those of the plurality of recommendations having the bias score exceeding the central tendency value threshold; 
execute the machine learning logic to learn and assign the bias score to a user 
profile for each of the plurality of crowd-sourced users; and
execute the machine learning logic to reject subsequent recommendations for each future request similar to the plurality of recommendations from those of the plurality of crowd-sourced users having the bias score exceeding the central tendency value threshold.

9.	(Currently Amended)  The system of claim 8, wherein the executable instructions, when executed, further cause the processor to generate the social graph of the plurality of crowd-sourced users.

10.	(Currently Amended)  The system of claim 8, wherein the executable instructions, when executed, further cause the processor to assign the bias score to each recommendation from each of the plurality of crowd-sourced users.

11.	(Cancelled)  

12.	(Currently Amended)  The system of claim 8, wherein the executable instructions, when executed, further cause the processor to learn and determine the central tendency value threshold according to [[a]] the CSDO model.

13.	(Currently Amended)  The system of claim 8, wherein the executable instructions, when executed, further cause the processor to cluster each of the plurality of crowd-sourced users in the social graph of according to the CSDO model.

14.	(Cancelled)  

15.	(Currently Amended)  A computer program product for crowd-sourced instability detection by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that collects a plurality of recommendations from a plurality of crowd-sourced users associated with a social graph; [[and]]
an executable portion that identifies and filter those of the plurality of recommendations having a bias score exceeding a central tendency value threshold according to one or more corrective actions;
an executable portion that assigns a weighted value to each one of a plurality of factors to determine the bias score relating to the plurality of recommendations;
an executable portion that executes machine learning logic to train and learn a crowd-sourced deviation opinion (CSDO) model to cluster each of the plurality of crowd-sourced users in the social graph, and identify, highlight, and filter at least a portion of metadata or data of those of the plurality of recommendations having the bias score exceeding the central tendency value threshold; 
an executable portion that executes the machine learning logic to learn and assign the bias score to a user profile for each of the plurality of crowd-sourced users; and
an executable portion that executes the machine learning logic to reject subsequent recommendations for each future request similar to the plurality of recommendations from those of the plurality of crowd-sourced users having the bias score exceeding the central tendency value threshold.

16.	(Original)  The computer program product of claim 15, further including an executable portion that generates the social graph of the plurality of crowd-sourced users.

17.	(Currently Amended)  The computer program product of claim 15, further including an executable portion that[[:]]
assigns the bias score to each recommendation from each of the plurality of crowd-sourced users


18.	(Currently Amended)  The computer program product of claim 15, further including an executable portion that learns and determines the central tendency value threshold according to [[a]] the CSDO model.

19.	(Currently Amended)  The computer program product of claim 15, further including an executable portion that clusters each of the plurality of crowd-sourced users in the social graph of according to the CSDO model.

20.	(Cancelled)  

Claims 1-3, 5-6, 8-10, 12-13 & 15-19 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449